 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversityof the PacificandService Employees Inter-national Union, LocalNo. 22, AFL-CIO,affiliatedwith Service Employees International Union, AFL-CIO. Cases 20-CA-7980 and 20-RC-1 1045October 25, 1973DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 6, 1973, Administrative Law Judge JamesT. Rasbury issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions, andthe General Counsel filed an answering brief in sup-port of the said Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and, the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, University of the Pacific,Stockton, California, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.IT IS FURTHER ORDERED that the election in Case 20-RC-11045, conducted on December 18, 1972, be, andit hereby is, set aside, and that the case be remandedto the Regional Director for Region 20 for the pur-pose of conducting a new election in the appropriateunit at such time as he deems the circumstances per-mit the free choice of a bargaining representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This con-solidated case was heard in Stockton, California, on March27, 1973, based on a charge filed December 21, 1972,amended February 5, 1973, and a complaint issued Febru-ary 7, 1973, alleging violations of Section 8(a)(1) of theNational Labor Relations Act, as amended (herein the Act).In Case 20-RC-1 1045, an election was conducted on De-cember 18, 1972, pursuant to a stipulation for certificationof consent election, which resulted in 44 ballots being castfor Service Employees International Union, Local No. 22,AFL-CIO (herein the Union or Petitioner), and 53 ballotsbeing cast against theTetltioner. On December 21, 1972, theUnion filed timely objections to the elections. On Feburary12, 1973, the Regional Director issued his report on objec-tions, overruling most of the objections, but finding thatfour of the specific objections raised by the Petitioner in-volved the several matters included within the issues of theaforementioned complaint in Case 20-CA-7980. Pursuantto Sections 102.33 and 102.72 of the Board's Rules andRegulations, the cases were consolidated for purposes of ahearing. On March 8, 1973, the Board issued its Orderadopting the Regional Director's report on objections, andorder consolidating cases. The Respondent's answer, filedFebruary 21, 1973, denied having committed any unfairlabor practices. The General Counsel and counsel for theRespondent submitted helpful briefs which have been care-fully considered.Upon the entire record in the case including my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1. JURISDICTIONThe complaint alleged and the Respondent's answer ad-mitted that at all times material, Respondent has been aprivate nonprofit University, incorporated in the State ofCalifornia with its main office and principal place of busi-ness located in Stockton, California, where it is engaged inproviding education and educational services. During thepast year, in the course and conduct of its business opera-tions,Respondent received gross revenues in excess of $1million and during the same period of time Respondentpurchased goods and supplies valued in excess of $50,000,which were manufactured outside the State of California.On the basis of these admitted facts, I find that Respondentis and at all times material herein has been an employerengaged in commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.1The Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw JudgeIt is the Board's establishedpolicy notto overrulean AdnumstrativeLaw Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry Wall Products,Inc,91NLRB 544,enfd 188 F 2d362 (C.A 3). We havecarefully examined the record and findno basis for reversing his findings.II. THE LABOR ORGANIZATION INVOLVEDThe Service Employees International Union, Local 22,AFL-CIO, Affiliated with Service Employees InternationalUnion, AFL-CIO is, and at all times material herein, has206 NLRB No. 70 UNIVERSITY OF THE PACIFIC607been a labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIRLABOR PRACTICESAND THE OBJECTIONS TO THE ELECTIONThe complaint alleges that employees of the Respondentwere interrogated, threatened, promised benefits, and giventhe impression of unlawful surveillance, as well as someemployees having been solicited to persuade their fellowemployees to vote against the Union. This conduct wasallegedlyengaged in by several named supervisors.Petitioner's objections to the election as set forth in theRegional Director's Report dated February 12, 1973, whilecouched in different language, raised the same issues. Thediscussion and analysis which follows therefore, shall notattempt to segregate or separate the evidence as it is relatedto the alleged unfair labor practices and the objections tothe election because the alleged misconduct is directly relat-ed to both matters.'A. The Evidence Presented by General CounselTheodore Sarcos testified that he was employed by theRespondent as a gardener and had worked in that capacityfor approximately 3-1/2 years. Sarcos testified that shortlybefore the election he was called to the office of CharlesNorwood, the superintendent of all buildingand mainte-nance employees, at which time Mr. Norwood engaged himin a general conversation concerning his family and hishome which is rented from the University. But the conversa-tion also included statements by Norwood that "he didn'twant no union coming to UOP because I might have to getlaid off and my family would be starving and he also saidthat I was-that he knows thatI am an organizer, a com-mitteman and that I [should] speak to the men to vote `no'on electionday." Sarcos further testified that a few dayslater he was again called to the office of Mr. Norwood atwhich time Mr. Ralph Schmidt, who is the assistant superin-tendent of building and maintenance, was also present. Onthat occasion the conversation was much thesame,howev-er,Mr. Schmidt repeated the questions and statements con-cerning the University not wanting the Union to get inbecause it would cause employees to be laid off. Sarcosfurther testified that Schmidt asked him about the Unioncontract to which he replied, "No comment."Sarcos alsosaid that Schmidt said "he wanted no contract, that if wewanteda raise, that I should influence the men togo againstthe union."Albert Ervin testified that he had been employed by theUniversity of Pacific as a gardener for approximately 13months. On the 15th of December Charles Norwood ap-proached him on his jobsite at the health center and askedabout the Union. According to Ervin, "he wanted to knowabout the union. I said I didn't know about it. Also, he said,"I'll tell you just like I told my son, that we don't need theunion.A union can't do anything for you."' Ervin said heresponded by saying, "Well we didn't get a raise in 72 and1Violations of Sec. 8(a)(1) of the Act are sufficient to warrant setting asidethe election.Holmes Foods, Inc.,170 NLRB 376.you say might get us a raise in 73, but, there's no guaranteewe're going to get it." Ervin stated that this was the onlytime Mr. Norwood had ever talked to him on the job.Kenneth Ambrose testified that he was emplo led as acustodian on the 21st of June 1972 until the end of Decem-ber 1972. According to Ambrose on one occasion Mr. Nor-wood asked him to come into his office at which timeNorwood said, "Ken, I know that you are a member of theorganizing committee for the union. I know what your feel-ingsare toward it. I would like to change it." In this conver-sation,according to Ambrose, Norwood indicated that heknew who the other members of the organizingcommitteefor the union were. On cross-examination Ambrose statedthat he had previously worked for the University and thatduring that time he had frequently visited with Mr. Nor-wood in his office. Ambrose indicated that he had visitedwith other supervisory personnel, including Mr. Schmidt,Mr. Borsdorf, and Mr. Higgins concerning general workingconditions in and around the University and the generalmorale and attitude of the university employees.Paul Baumgardner testified that he had worked for theUniversity as a gardener for approximately 8-1/2 years. Hetestified that a few days before the election Ralph Schmidtapproached him at his work site and asked him what he"thought about the union and I said I didn't give it muchthought."Emil Moroni testified that he had been employed as agardener for the Respondent for about 2-1/2 years. Two orthree days before the election Ralph Schmidt came by hisplace of work and asked, "What do you think about theunion."Mr. Moroni testified that Mr. Schmidt had visitedhis place of work on other occasions.Alva King was called as a witness and testified that hehad worked for the University of the Pacificas a gardenerfor almost 3 years. Two or three days before the election inDecember, Ralph Schmidt came by his work area andasked, "May I ask you a question? And I said, `sure.'Hesaid, `how do you feel about the union?' "And I said, "Well, I have been a union man and Ifeel that some unions are good and some are bad."He said, "Well, how do you feel about this union?"And I said, "Well, I'm undecided."And he said, "Well, you know that if you geta union,itwill never work at the university because they can'ttake gardeners in bad weather and put them doingcustodian work and custodians vice versa and they alsolay off a lot of people."And I said, "Well, I don't know about that."And he said, "Well, I hope that I have convinced youto vote no in the election. And I didn't respond. I didn'tgive him no answer."On cross-examination the following colloquy occurred:Q. But did you feel within yourself that you had tovote that way?A.Well, if I wanted to maintain my job, it would bebetter for me to vote thatway.Q. And you felt that if you didn't vote against theunion that you might lose your job?A. Possibly, yes.Q.What was it that Mr. Schmidt said that gave youthat impression. 608DECISIONSOF NATIONAL LABOR RELATIONS BOARDA. The impression that we could be switched backand forth and cut down on the number of people em-ployees.Q. Did he also say that a number of people wouldbe cut down?A. Yes.At another point in Mr. King's testimony the following-questions and answers appeared:JUDGE RASBURYMr. King I would like for you to bemore precise in just what you were asked by Mr.Schmidt.THE wrrr ass He asked me how I was going to vote inthe election and I said that I was undecided.Nick Hernandez testified that he has been employed bythe Respondent as a custodian since 1965. Hernandez testi-fied that at 5:30 a.m. on the morning of December 14, 1972,Bob Borsdorf, the custodian supervisor, and Ralph Schmidtwalked into Knowles Hall.Q.What did either or both of these gentlemen sayto you and what did you say to them?A.Well, as they came into the building, I askedBorsdorf what he was doing so early in the, morningand he said he was campaigning. And I asked him whathe was campaigning for and he said he was just goingaround talking to a few of the guys and, then, he toldme that-he accused me of being in the union.Q. And what did you say?A. He said, "I heard that you're the one that broughtthe union in."Q. Did you respond to this?A. Yes, I did. I told him, "You hear a lot of thingsaround here. You don't believe everything you hear, doyou?So, then, Borsdorf turned around and told me thatif the union goes in there would be a cutback on men.Frank Gonzales testified that he had been employed bythe Respondent for almost 8 months as a custodian. Gon-zales testified that 4 days to a week before the electionMessrs. Borsdorf and Schmidt came into his work place inOwens Hall through the back door at about 5 in the morn-ing. On that occasion Mr. Borsdorf informed him of "thethings that could happen if the Union came to the universityand he explained to me that certain people that worked inthe outside areas in the past the university, during the rainyseason or the bad weather,incumbent(sic)weather, wereallowed to go inside and wait until the rain was over andthey got paid a full 8 hour day, but, if the union were tocome in, then, maybe they would possibly have to be senthome and lose out on so many hours,because the universitycan't afford to carry them."There was mention about the two gentlemenwho areolder in that department and the University eras car-rying them more or less because they really couldn't dothe work or something like that.But there was another area that he said that if theunion would come in,people would be laid off, thosewith less seniority, _ I pretty much felt that he meantmyself.Q. Do you recall if Mr. Borsdorf spoke concerningwages?He had mentioned that in other words the universitycouldn't afford to make a raise at that time and if theuniversity did come in, well, they would probably fightthe contract. They wouldn't agree with everything onthere. In this case, they would more or less go on strikeand since the union had already been down this waybefore and had a bad outcome, we'd, probably, end uplosing a lot of money as well as our job.Gonzales stated on cross-examination that this was theonly time his supervisors had ever appeared at that hour ofthe day.Mr. Benny Avitia testified that he had been employed bythe Respondent as a custodian for almost 4 years. Avitiasaid that Schmidt and Borsdorf talked to him at approxi-mately 5 a.m. on the day of the election. On this occasionAvitia testified that Borsdorf asked him if he was going tovote for the Union and then stated that if the Union did goin there would be a certain amount of layoffs and the restwould have to carry the extra work. Avitia indicated thattheir conversation lasted 15 or 20 minutes and there were anumber of other personal problems associated with his jobwhich were discussed. On redirect examination the follow-ing colloquy appears:Q. (By Mr. Berkeley) Mr. Avitia, I believe that youstated that Mr. Borsdorf spoke to you concerning yourvote in the election?A.Well, he just asked how I was going to vote.Q. Did he at that time indicate a manner in which hewould like you to vote?A. No, just as he left.Q.What did he say, then?A. To vote "no" for the union.B.The Evidence of RespondentMr. Charles Norwood testified that he is superintendentof buildings and grounds for the Respondent and has beenin that position for approximately 9 years. Mr. Norwoodstated that his position includes supervision over the custo-dians, gardeners, carpenters, plumbing and heating, andsecurity.Mr. Norwood acknowledged that Theodore Sarcoshad come to his office a week or 10 days prior to the elec-tion, but stated that the purpose of the meeting was todiscuss some necessary maintenance and conditioning ofthe house in which Mr. Sarcos lived and which belongs tothe University.Mr. Norwood did not deny that there wassome discussion concerning the Union but he did denyhaving indicated to Mr. Sarcos that there was danger ofemployees being laid off if the Union won the election anddenied asking Mr. Sarcos how he was going to vote in thecoming election.Mr. Norwood indicated that he recalls speaking to Mr.Ervin some 4 or 5 days prior i^ the election on which occa-sion they had talked about playing golf and on this occasionthere was also union conversations.Q. Didyoutell him how you felt your people wouldbe better off withouta union?A. YesI did-because I told him that we had ev-erything in writing and that we had the retirement sys-tem; we had some good benefits and we would getthem the money that they would like to have.Mr. Norwood denied making any threats to Mr.Ervin con- UNIVERSITY OF THE PACIFIC609cerning what would happen in the event the Union won theelection.Mr. Norwood acknowledged having a number of conver-sations with Ken Ambrose in his office and that they hadon occasions discussed the Union.Q. On this occasion Mr. Norwood what conversa-tion was had between you touching upon the union?A.Well, one of the things that probably brought itup or started it, Ken is a natural leader. I, probably,brought it up. I told him, I says, "Ken you told me along time ago that you wouldn't allow the union tocome in here." And I said, "I think now you're pullingfor the union."Q.What did Mr. Ambrose say to that?A. I don't recall exactly. He says, "I know how youfeel and how we've talked about these things, but, wewon't have a voice and I'm trying to help other thesame as myself."Q. Did you tell him in that conversation that youknew who the members of the union organizing com-mittee were?A. Yes I probably did.Q. Did you, in fact, know who those members were,Mr. Norwood?A. I knew who the majority were, at that time, yes.Mr. Norwood explained that he knew who the members ofthe organizing committee were because on a previous occa-sion when Mr. McCaffrey, the president of the University,was talking to the employees Ken Ambrose and several ofhis committee members stood up and asked when theycould have a hearing on their petition. It was at that timethat Mr. Norwood saw and recognized most of the membersof what he believed to be Mr. Ambrose's organizing com-mittee.Mr. Norwood testified that it was not unusual forhim to call the men in or to visit with them at their worklocations.Ralph Schmidt was called and testified that he is theassistant superintendent for the Respondent and has beenin that position for approximately 5 or 6 years; he hasworked for the University for 13 years. Mr. Schmidt ac-knowledged that he had had an early morning conversationwith Mr. Baumgardner a few days before the election atwhich time he stated he asked him what his feelings weretoward the Union. Mr. Schmidt also acknowledged havingtalked to Mr. Moroni and while unable to recall the exactwords acknowledged, "again I may have asked him whathis-or how he felt about the union." Mr. Schmidt acknowl-edged having talked to Alva King at his work location a fewdays prior to the election and again asked him what hisfeelings were toward the Union to which he responded thathe hadn't made up his mind just which way he was goingto vote. Mr. Schmidt denied having discussed in any waywith Mr. King the possibilities of gardeners being put oncustodian work or what would happen if the Union wassuccessful in the election.Mr. Schmidt acknowledged having talked to Mr. Hernan-dez in the company of Mr. Borsdorf on the early morningof December 14, 1972.Mr. Schmidt acknowledged speaking to Mr. Gonzaleswhile in the- company of Mr. Borsdorf a few days, prior tothe election at which. time he asked Mr. Gonzales what hisfeelings were toward the Union. Mr. Schmidt confirmed theconversation -with Benny Avitia on the day of the election,but indicated that he did not take much part in this conver-sation and was unable to recall anything relevant to theUnion, which he had discussed. However, he did acknowl-edge that Bob Borsdorf had asked Benny Avitia his feelingstoward the Union. Schmidt denied having made any threatsor promises to the employees in any of these conversations.Mr. Robert Borsdorf, Jr., testified that he had been em-ployed by the Respondent University for approximately 8months as the custodial supervisor. He works directly underMr. Norwood, the superintendent, and Mr. Schmidt, theassistant superintendent.Mr. Borsdorf's testimony con-formed to that of Schmidt. He did not deny that he andSchmidt had talked to a number of the employees a fewdays immediately prior to the election. In response to aquestion by Respondent's counsel as to what Borsdorf mayhave said might happen if the University should win theelection, Borsdorf responded as follows:A.Well, I mention that the University had conveyedtome that they didn't have any money for an in-crease-union or otherwise and I mention there werenumerous possibilities that the University would haveto come up with to finance an increase. Those being cutback on supplies, raise in tuition, cutback on personneland possibly a few others which I can't recall offhand.Ibelieve I did mention about the gardeners notworking on rainy days-Q. You mention those as a possibility?A. As a possibility.Q. Did you indicate to Mr. Gonzales that his jobwould be in jeopardy if the Union won?A.We did discuss layoffs. We discussed layoffs. Wediscussed in case of layoffs we would go by seniorityand this was mentioned, and Frank is one of the lowestin seniority. I mean that's a fact. We didn't discuss it,Idon't think.Q.What gave rise to that discussion about the lay-offs?A. I mentioned it as a possibility that the Universitywould go to if the Union would come in. They wouldhave to go up to pay increase for everybody.Q_ Did you mention anything about a strike?A. I don't know who brought it up. We did discussit.Q. But, was it discussed?A.We discussed it and I was conveying to him myimpressions that I got from the people in the Universi-ty, that they would not necessarily accept everythingthat the Union presented. That it probably would haveto be arbitrated and it could be a lengthy strike.Borsdorf acknowledged having asked Avitia in the earlymorning on the day of the election if he had any problems 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDor any questions concerning the Union, and "if he had madeup his mind about the Union." Borsdorf testified that hetalked some 15 or 20 minutes with Avitia about some of hispersonal problems in connection with the job.Mr. John F. Higgins was called by the Respondent as awitness and testified that he was the director of nonacadem-ic personnel for the University, and had occupied that posi-tion for the past 9 years. Mr. Higgins. did not testify to anydirect contact or conversations with the employees, but herelated that it had-always been the policy of the Universityto maintain a friendly, sociable, family type of attitude withthe employees and that his office had been responsible fordrafting a number of personnel policies and practices affect-ing the nonacademic personnel or employees of the Univer-sity and he was very proud of them. In essence, Mr. Higgins'testimony expressed the philosophy and attitude of the Uni-versity toward their employees but it had little or no bearingon the issues in this case.AnalysisRespondent does not contend that it did not questionemployees concerning their attitude or feelings for theUnion-and indeed it could not based on its own witnesses'testimony-but it does contend thatit isnot unlawful foran employer to express views in opposition to the Union;that the questioning was not coercive; that thestatementsmade were only the personal opinions of the speaker andnot the official views of the University; and in any event,the number of employees questioned was relatively smalland when viewed in the totality of its otherwise lawful con-duct, the charges should be dismissed. Each of these argu-ments had some merit under limited or circumscribedsituations,but on balance when Respondent's 'conduct isviewed in its totality, I am of the opinion that Respondentdid-interfere with the Section 7 rights of the employees. Thisseemsparticularly true when viewed in light of the apparentlanguage problem with some of the employees. While aninterpreter was not needed or necessary in this case, becauseof the background of the employees a prediction of whatcouldhappen,vis-a-viswhatwouldhappen (in the absence ofan abundance of explanatory language) might very easilyhave been misunderstood.Borsdorf does not deny having discussed layoff and/or achange in working conditions on days of inclement weatherin the event the Union got in. Frank Gonzales, who hadonly been employed by Respondent for only 8 months,testified to Borsdorf making references to changes in work-ing conditions and perhaps some people with the least sen-iority being laid off in the event the Union was successful.These veiled references, in light of Gonzales' brief period ofservice,were coercive.Mr. Norwood's testimony clearlyindicates the promise of additional money if the Union wasnot voted in. While Norwood's knowledge of the unionorganizing committee members may have been attainedlawfully, there was no indication that this was explained toAmbrose. The timing and place in which Norwood toldAmbrose that he knew who the committee members were,certainly created an impression of surveillance. The earlymorning questioning of employees on a rather broad scaleas to how they were going to vote, or how they felt aboutthe Union only a day or two before the electionsand in oneinstance on the day of the election, I find to be coercive andto have interfered with the employees' rights. "Questioningselected employees about their union sympathies withoutany legitimate reason therefor and without any assuranceagainst reprisal, by its very nature tends to inhibit employ-ees in the exercise of their right to organize."EngineeredSteel Products, Inc.,188 NLRB 298.While there was some conflict betweenthe witnesses asto the extent of the union conversation and precisely whatwas said, the Respondent'switnessesappeared more vagueand,uncertain in their testimony and I am inclined to gener-ally credit the General Counsel's -witnesses.Nevertheless,the recommended Order will not be affected by additionalfindings of violations and my decision in thiscase is basedon those instances of illegal conduct set forth in the para-graph immediately above in which there was no conflict inthe testimony.The above related instances of interference, restraint, andcoercion having occurred just prior to the election held onDecember 18, 1972, renders meritorious those objections tothe election filed by the petitioner. The electionresults shallbe set aside, and a new election ordered in the unit foundappropriate in Case 20-RC-11045, at such time as the Re-gional Director may deem appropriate.CONCLUSIONS OF LAW1.The Respondent, University of the Pacific,is an em-ployer engaged in commerce.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Messrs. Norwood, Schmidt, and Borsdorf are supervi-sors and agents of Respondent within the meaning of Sec-tion 2(11) and (13) of the Act.4.By questioning employees through its supervisors con- -cerningtheir attitudes and intentions toward the Union, bycreating the impression of surveillance throughstatementsregarding the organizing committees' makeup, by veiledreferences to layoffs or changes in working conditions in theevent the Union was voted in, and by a promise of benefitin the event the Union was not selected as the bargainingrepresentative, the Respondent has engaged in unfair laborpractices proscribed by Section 8(a)(1) of the Act 25.The result of the election held among the employees atthe University of the Pacific on December 18, 1972,is taint-ed and shall be set aside and a new election held.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, as set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce among2 SeeBig BenShoe Store,172 NLRB 1523;Peerless of America,Inc,198NLRB No. 138, andMilco, Inc,159 NLRB812, enfd. 388F.2d 133 (C.A.2, 1968). UNIVERSITY OF THE PACIFIC611the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law and the entire record in this case, and pur-suant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER3Respondent, University of the Pacific, at Stockton, Cali-fornia, its offices, agents, successors and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning their unionactivities and interests.(b) Promising employees benefits to dissuade them fromunion activities.(c)Threatening or coercing employees by indicating alayoff or change in working conditions in the event theUnion should be selected as a collective bargaining repre-sentative.(d)By its conduct or remarks to employees creating animpression of surveillance of the union adherents and/orthe union organizing committee.(e) In any othermanner, interfering with,restraining orcoercing its employees in the exercise of their rights as guar-anteed by Section 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:Post at its premises in Stockton, California, copies of theattached notice marked "Appendix." 4 Copies of said noticeon forms provided by the Regional Director for Region 20,after being duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.IT IS FURTHER ORDERED that the election conducted on De-cember 18, 1972, among the employees in the unit foundappropriate in Case 20-RC-1 1045 be set aside and that anew election be conducted at such time as the RegionalDirector for Region 20 may deem appropriate.IT IS FURTHER ORDERED that allegations contained in thecomplaint not specifically found herein as violations of theAct be dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we interfered with the statutory rights of theemployees to select their own bargaining representative, ifsuch should be their desire, and has ordered us to post thisnotice.We intend to carry out the Order of the Board andabide by the following:WE WILL NOT interrogate employees concerning theirunion activities.WE WILL NOT threaten employees with layoff,loss ofjob, or changes in working conditions in an effort toinfluence the manner in which an employeevotes inany Board-conducted election.WE WILLNOT promise employees improvedwage ratesin order to encourage them to vote against the Union.WE WILL NOT conduct ourselves in a manner whichcreates an impressionof surveillanceof either unionadherents or the Union's organizing committee mem-bers.WE WILL NOT in anymanner interferewith,restrain orcoerce our employees in the exercise of the rights guar-anteed to employees under the National Labor Rela-tions Act, which are as follows:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for purposes of collective bargain-ing or other mutual aid or protectionTo refuse to do any or all of these things.UNIVERSITY OF THE PACIFIC(Employer)DatedBy3 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.4 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 13018 FederalBuilding, Box36047, 450 Golden Gate Ave., San Francisco, California94102, Telephone 415-556-0335.